Citation Nr: 1541941	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the service connection claim for a headache disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for the residuals of a torn Achilles tendon.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	American Red Cross

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2009 and March 2014 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, the Board reopened the Veteran's claim seeking service connection for a bilateral knee disability and remanded the reopened claim, as well the claim to reopen service connection for a headache disorder and an initial service connection claim for the residuals of a torn Achilles tendon, for further development.

The Board has assumed jurisdiction of the service connection claims for hearing loss and tinnitus, which were not addressed in the Board's June 2014 remand, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
 
The decision below reopens the claim of service connection for a headache disorder.  The remand following the decision addresses the remainder of the appeal.


FINDINGS OF FACT

1.  A Board decision issued in April 1979 denied the Veteran's petition to reopen a claim of service connection for a headache disorder.

2.  The evidence added to the record since the April 1979 Board decision relates to elements of the claim previously found to be absent and triggers VA's duty to obtain a related VA examination and medical opinion.
CONCLUSIONS OF LAW

1.  The April 1979 Board decision denying the claim of entitlement to service connection for a headache disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria for reopening the service connection claim for a headache disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially denied the Veteran's service connection claim for a headache disorder in March 1975 (characterized as a neurological disorder manifested by headaches).  The Board denied the Veteran's petition to reopen the claim in April 1979 (characterized as chronic headaches).  There was no means of appealing Board decisions at this time, and a Board decision is final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in both the March 1975 and April 1979 decisions, the Board denied the Veteran's service connection claims for a headache disorder based on the lack of documentation reflecting that the Veteran experienced and was treated for headaches during service.  Since the Board's most recent denial of the Veteran's claim, newly submitted evidence includes the Veteran's assertions that he was able to self-medicate his in-service ailments, due to his training as a medic and related access to medical supplies.  The Veteran's statements will be assumed to be credible for the purpose of reopening the claim.  

Given this new evidence of in-service treatment for headaches, coupled with other new evidence of record reflecting that the Veteran has reported experiencing and has been treated for headaches during this appeal period, the Board finds that the newly submitted evidence is sufficient to trigger VA's duty to obtain a related VA examination and medical opinion; accordingly, the evidence is both new and material, sufficient to reopen the claim.  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been presented, the service connection claim for a headache disorder is reopened, and the claim is granted to this extent only.


REMAND

With regard to the Veteran's claims seeking service connection for hearing loss and tinnitus, the RO denied these claims in rating decisions issued in March and November 2014, and the Veteran submitted his notice of disagreement with these denials in March 2015.  While the RO has acknowledged its receipt of the Veteran's notice of disagreement, a statement of the case has not yet been issued, and therefore the Board is required to assume jurisdiction of these claims and remand them to the RO, to this end.  See Manlincon, 12 Vet. App. at 240-41.  See also 38 C.F.R. § 19.9(c) (2015).

With regard to the Veteran's reopened service connection claim for a headache disorder, as referenced above, a VA examination and medical opinion are warranted to determine the potential relationship between the Veteran's current headache disorder and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's reopened service connection claim for bilateral knee disabilities, the Veteran was afforded a new VA examination and medical opinion to determine the potential relationship between the Veteran's knee disabilities and service.  As the opinion fails to consider relevant lay evidence of record, the opinion is inadequate, and a new medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's claim seeking service connection for the residuals of a torn Achilles tendon, the Veteran posits that this post-service injury is attributable to his service-related knee disabilities.  As such, adjudication of this claim must be deferred pending completion of the development requested for the Veteran's bilateral knee disability claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case adjudicating the Veteran's initial service connection claims for hearing loss and tinnitus.  (The RO is advised that due to the submission of new and material evidence within one month of the March 2014 rating decision, the rating decision never became final, and the claims are properly construed as initial service connection claims, not claims to reopen.)  Advise the Veteran that if he wishes to have the Board consider these claims, he must submit a timely substantive appeal (VA Form 9).

2.  Schedule the Veteran for a VA examination to determine the potential relationship between any diagnosed headache disorder and service.  The electronic claims file must be provided to and reviewed by the examiner.  

After eliciting a history of the Veteran's headache disorder from him and reviewing the claims file, the examiner is to opine whether it is at least as likely as not that any diagnosed current headache disorder had its onset in or is otherwise related to service.

The examiner is to consider and comment on the clinical significance of the Veteran's reports of self-treating his in-service ailments, due to his training as a medic and related access to medical supplies, as well as the Veteran's first reports of experiencing a headache disorder during service in 1973.
 
A complete rationale must be provided for the requested opinion.  

3.  Obtain a medical opinion from an appropriate medical professional to determine the potential relationship between any of the Veteran's current bilateral knee disabilities and service.  The Veteran need not be reexamined unless the medical professional determines that such an examination is required to render the requested opinion.  The electronic claims file must be provided to and reviewed by the examiner.  

The examiner is to state whether it is at least as likely as not (a 50 percent probability or higher) that any current left or right knee disability had its onset in or is otherwise related to service.

With regard to the Veteran's current left knee disability, the examiner is to state whether a left knee disability clearly and unmistakably (i.e., it is undebatable) existed prior to service, and if so, whether the Veteran's reported increase in his left disability during service was clearly and unmistakably due to the natural progression of his pre-service disability.

The examiner is to consider and comment on the clinical significance of the credible reports of the Veteran, his mother, and other individuals that the Veteran experienced knee impairments in service, triggered during his frequent basketball games, which the Veteran credibly reports self-treating, given his training and access to medical supplies during service.  

The examiner must also acknowledge and comment on the clinical significance of the Veteran's reports of experiencing chronic knee impairments since service, although his complaints are not documented in his post-service treatment of record.  Moreover, the examiner is advised that the Veteran's private treatment from 1986 to 1994 could not be obtained, as it has been destroyed. In other words, the examiner may not rely on the lack of documented treatment for knee impairments as a means of dismissing the Veteran's reports of experiencing knee impairments since service.  

A complete rationale for the requested opinion must be provided.

4.  Then, undertake any other development triggered by the record, to include a medical opinion regarding the etiology of the Veteran's torn Achilles tendon, to include whether this injury was due to a service-connected knee disability.  

5.  Finally, readjudicate the Veteran's claims seeking service connection for a headache disorder, a bilateral knee disability, and the residuals of a torn Achilles tendon.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


